For digest, see Sykes v. Insurance Company, next above
Defendant appealed.
This case is in all material respects like Sykes v. Ins. Co., ante, 13, the only difference being that the plaintiff alleges in this case that it was represented that at the end of the insurance period, if the premiums had been regularly paid, she would be entitled to the face value of the policy without further payment of premiums, instead of the option to take the said amount or the total sum of all the premiums she had paid, with four per cent interest, as in the other case. The principle governing the two cases being the same, and there being no question as to the rate of interest, as there was in the Sykes case, we declare that there was no error in the rulings and judgment of the court.
No error.
Cited: Clements v. Ins. Co., 155 N.C. 63; Groves v. Ins. Co.,157 N.C. 564. *Page 19